Exhibit 10.2

 

 

 

RUDDICK CORPORATION FLEXIBLE DEFERRAL PLAN

 

______________________________

 

Text of Plan

Amendment and Restatement Generally Effective January 1, 2005

 

______________________________

 

RUDDICK CORPORATION
301 South Tryon Street, Suite 1800
Charlotte, North Carolina 28202

 

 

 

--------------------------------------------------------------------------------

RUDDICK CORPORATION FLEXIBLE DEFERRAL PLAN

     Effective as of the 1st day of January, 2005, Ruddick Corporation, a
corporation duly organized and existing under the laws of the State of North
Carolina (the “Controlling Company”), hereby adopts this amended and restated
Ruddick Corporation Flexible Deferral Plan (the “Plan”). This restated Plan is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code (“Code”) and the regulations and other guidance issued thereunder, as in
effect from time to time. The restated Plan also includes certain Code Section
409A transitional amendments that were previously approved consistent with the
requirements of IRS Notice 2005-1, Q&A-19(c) and Q&A-20 and subsequent guidance.
To the extent a provision of the Plan is contrary to or fails to address the
requirements of Code Section 409A or related treasury regulations, the Plan
shall be construed and administered as necessary to comply with such
requirements to the extent allowed under applicable treasury regulations until
the Plan is appropriately amended to comply with such requirements. The benefits
provided under the Plan that are subject to Code Section 409A include benefits
earned and vested prior to January 1, 2005.

     The Plan also reflects amendments effective October 1, 2005, that provide
for the restoration to Participants of the automatic retirement contributions
such Participants would have received under the Ruddick Savings Plan if not for
certain exclusions from and limitations on compensation applicable under the
terms of the Ruddick Savings Plan, and that make changes to the Make-Up ESOP and
Make-Up Pension Contribution formulas under the Plan to coordinate such
contributions with amendments made to the underlying qualified plans effective
October 1, 2005.

BACKGROUND AND PURPOSE

     A. Goal. The Controlling Company desires to provide its designated key
management employees (and those of its affiliated and related companies that
participate in the Plan) with an opportunity (i) to defer the receipt and income
taxation of a portion of such employees’ annual base salary and incentive
compensation; (ii) to provide such employees with matching contributions with
respect to a portion of such deferrals; (iii) to restore the employer
contributions that such employees would have been credited with under the
Ruddick Employee Stock Ownership Plan if not for certain exclusions from
compensation applicable under the terms of such plan; (iv) to restore the
retirement income that such employees would have accrued under the Ruddick
Corporation Employees’ Pension Plan if not for certain exclusions from
compensation applicable under the terms of such plan; and (v) to restore the
automatic retirement contributions that certain employees would have been
credited with under the Ruddick Savings Plan if not for certain exclusions from,
and limitations on, compensation applicable under the terms of such plan.

--------------------------------------------------------------------------------

     B. Purpose. The purpose of the Plan document is to set forth the terms and
conditions pursuant to which these deferrals and contributions may be made and
to describe the nature and extent of the employees’ rights to such amounts.

     C. Type of Plan. The Plan constitutes an unfunded, nonqualified deferred
compensation plan that benefits certain designated employees who are within a
select group of key management or highly compensated employees.

STATEMENT OF AGREEMENT

     To adopt the Plan described above with the purposes and goals as
hereinabove described, the Controlling Company hereby sets forth the terms and
provisions of the Plan as follows:

--------------------------------------------------------------------------------

RUDDICK CORPORATION FLEXIBLE DEFERRAL PLAN

TABLE OF CONTENTS

Page ARTICLE I DEFINITIONS 1 1.1 ACCOUNT 1 1.2 ACTIVE PARTICIPANT 1 1.3 ADJUSTED
ARC COMPENSATION 1 1.4 ADJUSTED ESOP COMPENSATION 1 1.5 ADJUSTED PENSION
COMPENSATION 1 1.6 ADMINISTRATIVE COMMITTEE 1 1.7 AFFILIATE 1 1.8 BASE SALARY 1
1.9 BASE SALARY DEFERRAL CONTRIBUTIONS 2 1.10 BASE SALARY ELECTION 2 1.11
BENEFICIARY 2   1.12 BOARD 2 1.13 CHANGE IN CONTROL 2 1.14 CODE 4 1.15
COMPENSATION 4 1.16 CONTROLLING COMPANY 4 1.17 DEFERRAL CONTRIBUTIONS 4 1.18
DISABILITY OR DISABLED 4 1.19 EARLY RETIREMENT 4 1.20 EFFECTIVE DATE 4 1.21
ELIGIBLE EMPLOYEE 5 1.22 ERISA 5 1.23 FISCAL YEAR 5 1.24 IN-SERVICE SUBACCOUNT 5
1.25 IN-SERVICE DISTRIBUTION DATE 5 1.26 INCENTIVE COMPENSATION PAYMENTS 5 1.27
INCENTIVE COMPENSATION PAYMENT ELECTION 5 1.28 INVESTMENT ELECTION 5 1.29
INVESTMENT FUNDS 5 1.30 MAKE-UP ARC CONTRIBUTION 6 1.31 MAKE-UP ESOP
CONTRIBUTION 6 1.32 MAKE-UP PENSION CONTRIBUTION 6 1.33 MATCHING CONTRIBUTIONS 6
1.34 NORMAL RETIREMENT 6 1.35 NORMAL RETIREMENT AGE 6 1.36 PARTICIPANT 6 1.37
PARTICIPATING COMPANY 6 1.38 PLAN 6 1.39 PLAN YEAR 6 1.40 RETIREMENT AGE 6 1.41
RETIREMENT SUBACCOUNT 6 1.42 RUDDICK ESOP 6       1.43      RUDDICK PENSION PLAN
7


--------------------------------------------------------------------------------


      1.44      RUDDICK SAVINGS PLAN 7 1.45 SURVIVING SPOUSE 7 1.46 TERMINATION
OF EMPLOYMENT 7 1.47 TRUST OR TRUST AGREEMENT 7 1.48 TRUST FUND 7 1.49 TRUSTEE 8
1.50 UNFORESEEABLE EMERGENCY 8 1.51 VALUATION DATE 8 1.52 YEARS OF EMPLOYMENT 8
ARTICLE II ELIGIBILITY AND PARTICIPATION 9 2.1 INITIAL ELIGIBILITY REQUIREMENTS
9    (a) Deferral Contributions 9    (b) Matching Contributions 9    (c) Make-Up
ESOP Contributions 9    (d) Make-Up ARC Contributions 9    (e) Make-Up Pension
Contributions 9 2.2 PROCEDURE FOR ADMISSION 9 2.3 CESSATION OF ELIGIBILITY 10
   (a) Termination of Employment 10    (b) Failure to Maintain
Highly-Compensated Status 10    (c) Removal from Select Group 10      (d)
Inactive Participation 10 ARTICLE III PARTICIPANTS' ACCOUNTS; DEFERRALS AND
CREDITING 11 3.1 PARTICIPANTS' ACCOUNTS 11    (a) Establishment of Accounts 11
   (b) Nature of Contributions and Accounts 11    (c) Several Liabilities 11
   (d) General Creditors 11 3.2 DEFERRAL CONTRIBUTIONS 12    (a) General Rule 12
   (b) Minimum Deferrals 12 3.3 PROCEDURE FOR ELECTIONS 12    (a) Effective Date
12    (b) Termination 13    (c) Amount 13    (d) Incentive Compensation Payment
Election 13 3.4 CREDITING OF DEFERRAL CONTRIBUTIONS 14 3.5 MATCHING
CONTRIBUTIONS 14 3.6 MAKE-UP ESOP CONTRIBUTIONS 15 3.7 MAKE-UP ARC CONTRIBUTIONS
16 3.8 MAKE-UP PENSION CONTRIBUTIONS 16 3.9 DEBITING OF DISTRIBUTIONS 18 3.10
CREDITING OF EARNINGS 18    (a) Rate of Return 18    (b) Amount Invested 18
   (c) Determination of Amount 18 3.11 VALUE OF ACCOUNT 18 3.12 VESTING 18
   (a) Deferral Contributions 18    (b) Matching Contributions 18    (c) Make-Up
ESOP Contributions 19   ii


--------------------------------------------------------------------------------


   (d) Make-Up ARC Contributions 19    (e) Make-Up Pension Contributions 19   
(f) Change in Control 19 3.13 NOTICE TO PARTICIPANTS OF ACCOUNT BALANCES 19 3.14
GOOD FAITH VALUATION BINDING 19       3.15      ERRORS AND OMISSIONS IN ACCOUNTS
19 ARTICLE IV INVESTMENT FUNDS 20 4.1 SELECTION BY ADMINISTRATIVE COMMITTEE 20  
4.2 PARTICIPANT DIRECTION OF DEEMED INVESTMENTS 20    (a) Nature of Participant
Direction 20    (b) Investment of Contributions 20    (c) Investment of Existing
Account Balances 20    (d) Administrative Committee Discretion 21 ARTICLE V
PAYMENT OF ACCOUNT BALANCES 22 5.1 DISTRIBUTIONS SUBACCOUNTS 22    (a) Generally
22    (b) Matching, Make-Up ESOP, Make-Up ARC and Make-Up Pension Contributions
22    (c) Deferral Contributions 22 5.2 RETIREMENT SUBACCOUNT 22    (a) General
Rule Concerning Payments 22    (b) Special Rule Concerning Payments of Make-Up
ARC Contributions 22    (c) Timing of Distribution 23    (d) Form of
Distribution 23 5.3 IN-SERVICE SUBACCOUNTS 24    (a) General Rule 24    (b)
Timing of Distribution 24    (c) Form of Distribution 25    (d) Termination of
Employment 26 5.4 DISABILITY BENEFITS 26    (a) General Rule Concerning Payments
26    (b) Timing of Distribution 27    (c) Form of Distribution 27 5.5 DEATH
BENEFITS 27 5.6 CHANGE IN CONTROL 28 5.7 MANDATORY CASH-OUT 28 5.8 FORM OF
ASSETS 28 5.9 WITHDRAWALS FOR UNFORESEEABLE EMERGENCY 28 5.10 BENEFICIARY
DESIGNATION 28    (a) General 28    (b) No Designation or Designee Dead or
Missing 29    (c) Multiple Primary Beneficiaries 29    (d) Forfeiture of
Benefits In the Case of Murder or Manslaughter 29 5.11 OFFSET FOR OBLIGATIONS TO
THE COMPANY 29 5.12 TAXES 30 5.13 ACCELERATION OF PAYMENT 30 5.14 DELAY OF
PAYMENT 30 5.15 PARTICIPANT’S RIGHT TO CANCEL DEFERRALS OR TERMINATE
PARTICIPATION IN PLAN BY DECEMBER 31, 2005 30 5.16 PARTICIPANT’S RIGHT TO CHANGE
PAYMENT ELECTIONS BY NOVEMBER 30, 2008 30


iii

--------------------------------------------------------------------------------


ARTICLE VI CLAIMS 32       6.1 PRESENTATION OF CLAIMS 32   6.2 CLAIMS PROCEDURE
32 6.3 REVIEW PROCEDURE 32 6.4 SPECIAL PROCEDURES APPLICABLE TO DISABILITY
BENEFITS 33 6.5 LEGAL ACTION 33 6.6 SATISFACTION OF CLAIMS 33 ARTICLE VII SOURCE
OF FUNDS; TRUST 34 7.1 SOURCE OF FUNDS 34 7.2 TRUST 34    (a) Establishment 34
   (b) Distributions 34    (c) Status of the Trust 34    (d) Change in Control
35 ARTICLE VIII ADMINISTRATIVE COMMITTEE 36 8.1 APPOINTMENT OF ADMINISTRATIVE
COMMITTEE 36    (a) Administrative Committee 36    (b) Appointments by
Controlling Company 36 8.2 ADMINISTRATION GENERALLY 36 8.3 ORGANIZATION OF
ADMINISTRATIVE COMMITTEE 36 8.4 POWERS AND RESPONSIBILITY OF ADMINISTRATIVE
COMMITTEE 37 8.5 RECORDS OF COMMITTEES 37    (a) Notices and Directions 37   
(b) Records of Administrative Committee 38 8.6 CONSTRUCTION OF THE PLAN 38 8.7
DIRECTION OF TRUSTEE 38 8.8 INDEMNIFICATION 38 ARTICLE IX AMENDMENT AND
TERMINATION 39 9.1 AMENDMENTS 39 9.2 TERMINATION OF PLAN 39 9.3 AUTHORIZATION
AND DELEGATION TO THE ADMINISTRATIVE COMMITTEE AND CONTROLLING COMPANY 40
ARTICLE X MISCELLANEOUS 41 10.1 TAXATION 41 10.2 NO EMPLOYMENT CONTRACT 41 10.3
HEADINGS 41 10.4 GENDER AND NUMBER 41 10.5 ASSIGNMENT OF BENEFITS 41 10.6
LEGALLY INCOMPETENT 41 10.7 GOVERNING LAW 42 10.8      EXCLUSIVE BENEFIT 42
EXHIBIT A PARTICIPATING COMPANIES A1


iv

--------------------------------------------------------------------------------

ARTICLE I
DEFINITIONS

     For purposes of the Plan, the following terms, when used with an initial
capital letter, will have the meaning set forth below unless a different meaning
plainly is required by the context.

     1.1 Account means, with respect to a Participant or Beneficiary, the total
dollar amount or value evidenced by the last balance posted and actually
credited in accordance with the terms of the Plan to the account record
established for such Participant or Beneficiary. The Administrative Committee,
as required by the terms of the Plan and otherwise as it deems necessary or
desirable in its sole discretion, may establish and maintain separate
subaccounts for each Participant and Beneficiary. “Account” shall refer to the
aggregate of all separate subaccounts or to individual, separate subaccounts, as
may be appropriate in context.

     1.2 Active Participant means any Eligible Employee who has become a
Participant and who has not been removed from active participation as described
in Section 2.3.

     1.3 Adjusted ARC Compensation means a Participant’s compensation as defined
under the Ruddick Savings Plan for purposes of automatic retirement
contributions, but determined without excluding (i) any Deferral Contributions
that the Participant elects to make under the Plan (the “FDP Deferral
Component”) or (ii) any amounts disregarded by the Ruddick Savings Plan due to
the limitations under Code Section 401(a)(17), such Section 401(a)(17) amount to
be limited to $52,500 for the period from October 1, 2005 to December 31, 2005
(the “Excess Considered Pay Component”).

     1.4 Adjusted ESOP Compensation means a Participant’s compensation as
defined under the Ruddick ESOP for employer contribution purposes, but
determined without excluding (i) any Deferral Contributions that the Participant
elects to make under the Plan or (ii) any amounts disregarded by the Ruddick
ESOP due to the limitations under Code Section 401(a)(17).

     1.5 Adjusted Pension Compensation means a Participant’s compensation as
defined under the Ruddick Pension Plan for benefit accrual purposes, but
determined without excluding any Deferral Contributions that the Participant
elects to make under the Plan.

     1.6 Administrative Committee means the committee appointed by the Board to
act on behalf of the Controlling Company in administering the Plan, as provided
in Article VIII.

     1.7 Affiliate means any corporation or other entity that is required to be
aggregated with the Controlling Company under Code Sections 414(b) or (c),
provided that the language “at least 50 percent” is used instead of “at least 80
percent” each place it appears in applying Code Sections 1563(a)(1), (2) and (3)
for purposes of determining a controlled group of corporations under Code
Section 414(b) and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining trades or businesses under common control under Code
Section 414(c).

     1.8 Base Salary means, with respect to a Participant for a calendar year,
the total of the amounts described in subsections (1), (2) and (3), minus the
amounts described in subsections (4), (5), (6) and (7) as follows:

--------------------------------------------------------------------------------


     

     (1) all cash remuneration actually paid by a Participating Company to the
Participant as reported or reportable on IRS Form W-2 for federal income tax
purposes (or similar form required for such purpose); plus

     (2) to the extent not included in subsection (1) hereof, any elective
deferral (as defined in Code Section 402(g)(3)) made to any Code Section 401(k)
plan of an Affiliate or Participating Company, and any amount which is
contributed or deferred by an Affiliate or Participating Company at the election
of the Participant and which is not included in the gross income of the
Participant by reason of Code Section 125, 132(f)(4) or 457; plus

     (3) to the extent not included in subsection (1) hereof, all Base Salary
Deferral Contributions made under the Plan; minus

     (4) all amounts in subsection (1) that consist of Incentive Compensation
Payments; minus

     (5) all amounts in subsection (1) that consist of payments made from the
Plan; minus

     (6) all amounts in subsection (1) that consist of expense reimbursements or
bonuses paid in connection with relocation or amounts paid pursuant to a stock
option or other equity based incentive award or dividends paid on restricted
stock prior to vesting that are otherwise reportable as wages; minus

     (7) unless otherwise specified by the Controlling Company, all amounts
included in subsections (1), (2), or (3), that consist of any amounts paid or
made available to a Participant during the Plan Year while he is not an Active
Participant.

     1.9 Base Salary Deferral Contributions means, for each Plan Year, the
portion of a Participant’s Deferral Contributions attributable to his Base
Salary Election for such Plan Year.

     1.10 Base Salary Election means a written, electronic or other form of
election pursuant to which a Participant may elect to defer under the Plan a
portion of his Base Salary.

     1.11 Beneficiary means, with respect to a Participant, the person(s)
designated or identified in accordance with Section 5.10 to receive any death
benefits that may be payable under the Plan upon the death of the Participant.

     1.12 Board means the Board of Directors of the Controlling Company or any
committee or committees of the Board of Directors of the Controlling Company to
which, and to the extent, the Controlling Company’s Board of Directors has
delegated some or all of its power, authority or duties or responsibilities with
respect to the Plan. A reference to the board of directors of any other
Participating Company will specify it as such.

     1.13 Change in Control means, with respect to a Participant, a “change in
ownership,” a “change in effective control,” or a “change in the ownership of
substantial assets”

2

--------------------------------------------------------------------------------

of a corporation as described in Treasury Regulations Section 1.409A-3(i)(5)
(which events are collectively referred to herein as “Change in Control
events”). Notwithstanding any provision herein to the contrary, to qualify as a
Change in Control, the occurrence of the Change in Control event must be
objectively determinable and any requirement that any person, such as the
Administrative Committee, certify the occurrence of a Change in Control event
must be strictly ministerial and not involve any discretionary authority. To
constitute a Change in Control with respect to a Participant, the Change in
Control event must relate to (i) the corporation for which the Participant is
performing services at the time of the Change in Control; (ii) the corporation
that is liable for the payment of the deferred compensation; or (iii) a
corporation that is a majority shareholder of a corporation identified in
subparagraph (i) or (ii) above, or any corporation in a chain of corporations in
which each corporation is a majority shareholder of another corporation in the
chain, ending in a corporation identified in subparagraph (i) or (ii) above.

     

     (a) A “change in ownership” of a corporation occurs on the date that any
one person, or more than one person acting as a group, acquires ownership of
stock of the corporation that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of such corporation. However, if any one person, or more than
one person acting as a group, is considered to own more than 50 percent of the
total fair market value or total voting power of the stock of a corporation, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in ownership of the corporation (or to cause a change in the
effective control of the corporation (within the meaning of paragraph (b)
below)).

     (b) Notwithstanding that a corporation has not undergone a change in
ownership under paragraph (a) above, a “change in effective control” of a
corporation occurs on the date that either:

     

     (i) Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing 30 percent or more of the total voting power of the stock of such
corporation; or

     (ii) A majority of members of the corporation’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the corporation’s board of
directors prior to the date of the appointment or election.

 

For purposes of this paragraph (b), the term corporation refers solely to the
relevant corporation identified in the opening paragraph of this Section 1.13
for which no other corporation is a majority shareholder.

3

--------------------------------------------------------------------------------


     

     (c) A “change in the ownership of substantial assets” of a corporation
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
corporation that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the
corporation immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the
corporation, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

     1.14 Code means the Internal Revenue Code of 1986, as amended, and, where
the context requires, includes a reference to any proposed or final treasury
regulations or similar guidance issued thereunder, as amended from time to time.

     1.15 Compensation means the sum of a Participant’s Base Salary and
Incentive Compensation Payments.

     1.16 Controlling Company means Ruddick Corporation, a North Carolina
corporation with its principal place of business in Charlotte, North Carolina.

     1.17 Deferral Contributions means, for each Plan Year, that portion of a
Participant’s Compensation deferred under the Plan pursuant to Section 3.2.

     1.18 Disability or Disabled means any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months which results in (i) the
Participant being unable to engage in any substantial gainful activity or (ii)
the Participant receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Participating Company. In addition, the Participant will be deemed Disabled if
determined to be totally disabled by the Social Security Administration. In the
event that a Participant is not determined to be Disabled by the Social Security
Administration as provided in the preceding sentence, the Administrative
Committee, in its sole discretion, shall determine whether such Participant has
suffered a Disability or is Disabled. In making such determination, the
Administrative Committee shall apply the definitions and criteria set forth in
the first sentence of this Section and, if consistent with such criteria, may
require such medical proof as it deems necessary, including the certificate of
one or more licensed physicians selected by the Administrative Committee; the
decision of the Administrative Committee as to Disability shall be final and
binding.

     1.19 Early Retirement means Termination of Employment, other than an
account of death, after attaining age 55 (but prior to obtaining Normal
Retirement Age) and completing ten (10) Years of Employment.

     1.20 Effective Date means January 1, 2005, the date as of which this
amended and restated Plan is effective.

4

--------------------------------------------------------------------------------

     1.21 Eligible Employee means, for Plan Years beginning before January 1,
2007, an employee of a Participating Company (i) who is eligible to receive
Incentive Compensation Payments and (ii) (A) whose compensation for each of the
two immediately preceding Fiscal Years exceeded the amount described in Code
Section 414(q)(1)(B)(i) in effect as of the first day of each such Fiscal Year
(i.e., $95,000 for Fiscal Year ending September 30, 2006) or (ii) (B) whose
annualized Base Salary exceeds the amount described in Code Section
414(q)(1)(B)(i) in effect as of the first day of the Fiscal Year that commenced
on the immediately preceding October 1 (i.e., $95,000 for Fiscal Year that began
October 1, 2005). For Plan Years beginning on or after January 1, 2007,
“Eligible Employee” means an employee of a Participating Company (i) who is
eligible to receive Incentive Compensation Payments and (ii) (A) who is included
in a select group of management employees as provided in ERISA Sections 201(2),
301(a)(3), and 401(a)(1); or (B) who has an annualized Base Salary excluding
commission compensation that equals or exceeds the amount described in Code
Section 414(q)(1)(B)(i) in effect for the Plan Year preceding the Plan Year of
eligibility (i.e., $105,000 for the 2008 Calendar Year).

     1.22 ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

     1.23 Fiscal Year means the 12-consecutive month period ending September 30
each year.

     1.24 In-Service Subaccount means, for purposes of distribution, the portion
of a Participant’s Account which is distributable in accordance with the terms
of Section 5.3.

     1.25 In-Service Distribution Date means that date elected by a Participant
in accordance with Section 5.3.

     1.26 Incentive Compensation Payment means the amount payable to a
Participant under the American and Efird, Inc. Incentive Compensation Plan, the
Harris Teeter Administrative Income Plan, the Ruddick Corporation Incentive
Compensation program and any other incentive program sponsored by a
Participating Company that the Administrative Committee elects to include.
Incentive Compensation Payments will be considered “performance based
compensation” for purposes of Code Section 409A and related regulations or
similar guidance.

     1.27 Incentive Compensation Payment Election means a written, electronic or
other form of election pursuant to which a Participant may elect to defer under
the Plan all or a portion of his Incentive Compensation Payments.

     1.28 Investment Election means an election, made in such form as the
Administrative Committee may direct, pursuant to which a Participant may elect
the Investment Funds in which the amounts credited to his Account will be deemed
to be invested.

     1.29 Investment Funds means the investment funds selected from time to time
by the Administrative Committee for purposes of determining the rate of return
on amounts deemed invested pursuant to the terms of the Plan.

5

--------------------------------------------------------------------------------

     1.30 Make-Up ARC Contribution means the amount credited to a Participant’s
Account pursuant to Section 3.7 on and after October 1, 2005.

     1.31 Make-Up ESOP Contribution means the amount credited to a Participant’s
Account pursuant to Section 3.6.

     1.32 Make-Up Pension Contribution means the amount credited to a
Participant’s Account pursuant to Section 3.8.

     1.33 Matching Contributions mean the amount credited to a Participant’s
Account pursuant to Section 3.5.

     1.34 Normal Retirement means Termination of Employment, other than on
account of death, on or after the date the Participant attains Normal Retirement
Age.

     1.35 Normal Retirement Age means age 60.

     1.36 Participant means an Eligible Employee who has been admitted to, and
has not been removed from, participation in the Plan pursuant to the provisions
of Article II.

     1.37 Participating Company means, as of the Effective Date, the Controlling
Company and its Affiliates that are designated by the Controlling Company on
Exhibit A hereto, as participating companies herein. In addition, any other
Affiliate in the future may adopt (or be deemed to have adopted pursuant to this
Section) the Plan with the consent of the Controlling Company or its delegate,
and such Affiliate’s name will be added to Exhibit A. Unless the Controlling
Company specifies otherwise, any company that adopts the Plan by written
resolution of its board of directors or other managing body will be deemed
accepted as a Participating Company as of the date specified in such resolution.

     1.38 Plan means the Ruddick Corporation Flexible Deferral Plan, as
contained herein and all amendments hereto. For tax purposes and purposes of
Title I of ERISA, the Plan is intended to be an unfunded, nonqualified deferred
compensation plan covering certain designated employees who are within a select
group of key management or highly compensated employees.

     1.39 Plan Year means the 12-consecutive-month period ending on December 31
of each year.

     1.40 Retirement Age means the earlier of the date on which (i) a
Participant has attained age 55 and completed 10 Years of Employment or (ii) a
Participant has attained age 60.

     1.41 Retirement Subaccount means, for purposes of distribution, the portion
of a Participant’s Account which is distributable in accordance with the terms
of Section 5.2.

     1.42 Ruddick ESOP means the Ruddick Employee Stock Ownership Plan which is
merged into the Ruddick Savings Plan effective January 1, 2008.

6

--------------------------------------------------------------------------------

     1.43 Ruddick Pension Plan means the Ruddick Corporation Employees’ Pension
Plan.

     1.44 Ruddick Savings Plan means the Ruddick Retirement and Savings Plan.

     1.45 Surviving Spouse means, with respect to a Participant, the person who
is treated as married to such Participant under the laws of the state in which
the Participant resides. The determination of a Participant’s Surviving Spouse
will be made as of the date of such Participant’s death.

     1.46 Termination of Employment means the termination of employment of the
Participant with the Participating Company and all of its Affiliates that are
considered a single employer within the meaning of Code Sections 414(b) and
414(c), provided that the language "at least 50 percent" is used instead of "at
least 80 percent" each place it appears in applying Code Sections 1563(a)(1),
(2) and (3) for purposes of determining a controlled group of corporations under
Code Section 414(b), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Code Section 414(c). Whether a
Termination of Employment has occurred is determined based on whether the facts
and circumstances indicate that the employer and the Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Participant would perform after such
date (whether as an employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
employer if the Participant has been providing services to the employer less
than 36 months).

     Temporary absences from employment while the Participant is on military
leave, sick leave, or other bona fide leave of absence will not be considered a
Termination of Employment if the period of such leave does not exceed six
months, or if longer, so long as the Participant's right to reemployment with
the Participating Company is provided either by statute or by contract. However,
if the period of leave exceeds six months and the Participant's right to
reemployment is not provided either by statute or by contract, a Termination of
Employment is deemed to occur on the first day immediately following such
six-month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, and where such impairment causes the Participant to be
unable to perform the duties of his or her position of employment or any
substantially similar position of employment, a 29-month period of absence may
be substituted for such six-month period.

     1.47 Trust or Trust Agreement means the separate agreement or agreements
between the Controlling Company and the Trustee governing the Trust Fund, and
all amendments thereto.

     1.48 Trust Fund means the total amount of cash and other property held by
the Trustee (or any nominee thereof) at any time under the Trust Agreement.

7

--------------------------------------------------------------------------------

     1.49 Trustee means the party or parties so designated from time to time
pursuant to the terms of the Trust Agreement.

     1.50 Unforeseeable Emergency means an unforeseeable emergency, consistent
with Code Section 409A and the regulations thereunder, that would result in
severe financial hardship to the Participant resulting from (i) an illness or
accident of the Participant, or the Participant’s spouse, Beneficiary or
dependent (as defined in Code Section 152(a)) of the Participant, (ii) a loss of
the Participant’s property due to casualty, or (iii) other such similar,
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The existence of an Unforeseeable
Emergency will be determined by the Administrative Committee on the basis of the
relevant facts and circumstances of each case, including information supplied by
the Participant in accordance with uniform guidelines prescribed from time to
time by the Administrative Committee; provided, the Participant will be deemed
not to have an Unforeseeable Emergency to the extent that such hardship is or
may be relieved:

     

     (i) Through reimbursement or compensation by insurance or otherwise;

     (ii) By liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship; or

     (iii) By cessation of Deferral Contributions under the Plan.

     Examples of what are not considered to be Unforeseeable Emergencies include
the need to send a Participant’s child to college or the desire to purchase a
home.

     1.51 Valuation Date means the first business day of January or July that
immediately precedes the date of distribution.

     1.52 Years of Employment means, with respect to a Participant, his total
number of “Years of Service” as defined and determined under the terms of the
Ruddick Pension Plan. Provided, that, if not taken into account as “Years of
Service” under the Ruddick Pension Plan, periods of Disability commencing while
such Participant is employed by a Participating Company also shall be counted
under the Plan in determining Years of Employment.

8

--------------------------------------------------------------------------------

ARTICLE II
ELIGIBILITY AND PARTICIPATION

     2.1 Initial Eligibility Requirements.

     

     (a) Deferral Contributions. As of and after the Effective Date, each
individual who becomes an Eligible Employee will be eligible to participate in
the Plan with respect to Deferral Contributions effective the next January 1
(assuming he satisfies the procedures for admission described below).

     (b) Matching Contributions. Each Eligible Employee who is eligible to make
Deferral Contributions under subsection (a) hereof will be eligible to have
Matching Contributions credited to his Account from and after the date that such
individual becomes eligible to make Deferral Contributions under subsection (a)
hereof.

     (c) Make-Up ESOP Contributions. Each Eligible Employee who is eligible to
share in the allocation of employer contributions under the Ruddick ESOP will be
eligible to have Make-Up ESOP Contributions credited to his Account from and
after the date that such individual becomes eligible to share in the allocation
of employer contributions under the Ruddick ESOP.

     (d) Make-Up ARC Contributions. Each Eligible Employee (i) who is not a
participant in the Ruddick Supplemental Executive Retirement Plan, and (ii) who
is eligible to share in the allocation of automatic retirement contributions
under the Ruddick Savings Plan will be eligible to have Make-Up ARC
Contributions credited to his Account from and after the date that such
individual becomes eligible to share in the allocation of automatic retirement
contributions under the Ruddick Savings Plan.

     (e) Make-Up Pension Contributions. Each Participant (i) who is not a
participant in the Ruddick Supplemental Executive Retirement Plan and (ii) who
terminates employment with all Participating Companies and all Affiliates with a
vested accrued benefit under the Ruddick Pension Plan will be eligible to have a
Make-Up Pension Contribution credited to the Participant’s Account as of the
date the Participant terminates employment.

     2.2 Procedure for Admission.

          Each Eligible Employee will become a Participant by completing such
forms and providing such data in a timely manner, as are required by the
Administrative Committee as a precondition of participation in the Plan. Such
forms and data may include, without limitation, (i) an election to make Deferral
Contributions; (ii) an election as to whether Deferral Contributions will be
credited to the Participant’s Retirement Subaccount or an In-Service Subaccount;
(iii) an election as to the year In-Service Subaccount payments will begin and
as to the number of installment payments (if any) that will be made from the
Retirement Subaccount and/or In-Service Subaccount; (iv) the Eligible Employee’s
acceptance of the terms and conditions of the Plan; (v) the Eligible Employee’s
Investment Election; and (vi) the Eligible Employee’s Beneficiary designation.

9

--------------------------------------------------------------------------------

     2.3 Cessation of Eligibility.

     

     (a) Termination of Employment. Unless otherwise specified by the
Administrative Committee, in its sole discretion, each Participant who
terminates employment with a Participating Company will cease to have any
contributions credited to the Participant’s Account under the Plan for or with
respect to any period or Compensation payable from and after the Participant’s
employment termination date.

     (b) Failure to Maintain Highly-Compensated Status. If, for Plan Years
beginning before January 1, 2007, an Active Participant ceases to satisfy the
criteria to be an Eligible Employee as set forth in provision (ii) (A) of
Section 1.21 for three consecutive Plan Years, the Participant will cease to be
eligible to actively participate in the Plan from and after the end of the Plan
Year in which the third such Plan Year ends.

     (c) Removal from Select Group. If the Administrative Committee determines
that the Participant is no longer a member of a select group of key management
or highly compensated employees because of reduced duties, responsibilities,
incentive compensation ineligibility, compensation level, or for any other
reason, the Participant will cease to be eligible to actively participate in the
Plan from and after the first day of the following Plan Year.

     (d) Inactive Participation. If a Participant’s active participation in the
Plan ends, the Participant will remain an inactive Participant in the Plan until
the earlier of (i) the date the full amount of his vested Account (if any) is
distributed from the Plan, or (ii) the date he again becomes an Eligible
Employee and recommences active participation in the Plan. An inactive
Participant’s Account will continue to be credited with earnings as provided for
in Section 3.10 and the inactive Participant will be eligible for a Matching
Contribution or Make-Up ESOP Contribution if he was an active Participant at any
time during the applicable Plan Year.

 

10

--------------------------------------------------------------------------------

ARTICLE III
PARTICIPANTS’ ACCOUNTS; DEFERRALS AND CREDITING

     3.1 Participants’ Accounts.

     

     (a) Establishment of Accounts. The Administrative Committee will establish
and maintain an Account on behalf of each Participant. To the extent provided
herein, each Account will be credited with (i) Deferral Contributions, (ii)
Matching Contributions, (iii) Make-Up ESOP Contributions, (iv) Make-Up ARC
Contributions, (v) Make-Up Pension Contributions, and (vi) earnings attributable
to such Account, and will be debited by the amount of all distributions. Each
Account of a Participant will be maintained until the value thereof has been
distributed to or on behalf of such Participant or his Beneficiary.

     (b) Nature of Contributions and Accounts. The amounts credited to a
Participant’s Account will be represented solely by bookkeeping entries. Except
as provided in Article VII, no monies or other assets will actually be set aside
for such Participant, and all payments to a Participant under the Plan will be
made from the general assets of the Participating Companies.

     (c) Several Liabilities. Each Participating Company will be severally (and
not jointly) liable for the payment of benefits under the Plan in an amount
equal to the total of (i) all undistributed Deferral Contributions withheld from
Participant’s Compensation paid or payable by each such Participating Company,
(ii) all undistributed Matching Contributions attributable to such Deferral
Contributions, (iii) all undistributed Make-Up ESOP Contributions credited for
the period such Participant was employed by such Participating Company, (iv) all
undistributed Make-Up ARC Contributions credited for the period such Participant
was employed by such Participating Company; (v) all undistributed Make-Up
Pension Contributions credited for the period such Participant was employed by
such Participating Company and (vi) all investment earnings attributable to the
amounts described in clauses (i)-(v) hereof. The Administrative Committee will
allocate the total liability to pay benefits under the Plan among the
Participating Companies pursuant to this formula, and the Administrative
Committee’s determination will be final and binding.

     (d) General Creditors. Any assets which may be acquired by a Participating
Company in anticipation of its obligations under the Plan will be part of the
general assets of such Participating Company. A Participating Company’s
obligation to pay benefits under the Plan constitutes a mere promise of such
Participating Company to pay such benefits, and a Participant or Beneficiary
will be and remain no more than an unsecured, general creditor of such
Participating Company.

11

--------------------------------------------------------------------------------

     3.2 Deferral Contributions.

     

     (a) General Rule. Except as provided in subsection (b) hereof, each
Eligible Employee who is or becomes eligible to participate in the Plan for all
or any portion of a Plan Year may elect to have Deferral Contributions made on
his behalf for such Plan Year by completing and delivering to the Administrative
Committee (or its designee) a Base Salary Election and/or Incentive Compensation
Payment Election setting forth the terms of his election; provided, the
Administrative Committee may allow or require separate or combined deferral
elections for any or all of the elections set forth in subsections (i) or (ii)
hereof.

           

     (i) Base Salary Election. A Base Salary Election will provide for the
reduction of an Eligible Employee’s Base Salary in accordance with the terms and
conditions set forth in Section 3.3 (a)–(c) below.

     (ii) Incentive Compensation Payment Election. An Incentive Compensation
Payment Election will provide for the reduction of an Eligible Employee’s
Incentive Compensation Payment in accordance with the terms and conditions set
forth in Section 3.3(d) below.

 

     (b) Minimum Deferrals. The Administrative Committee may, in its sole
discretion, establish a minimum dollar amount and/or percentage of Compensation
that Participants will be permitted to defer under the Plan.

     3.3 Procedure for Elections. Subject to any modifications, additions or
exceptions that the Administrative Committee, in its sole discretion, deems
necessary, appropriate or helpful, the following terms will apply to Base Salary
and Incentive Compensation Payment Elections:

     

     (a) Effective Date.

       

     (i) Initial Base Salary Election. A Participant’s initial Base Salary
Election will be effective for the first regular paycheck paid after the date
the Base Salary Election is submitted and becomes effective. To be effective, a
Participant’s initial Base Salary Election must be made before the first day of
the Plan Year for which Base Salary Deferral Contributions will be made; or, if
later, within 30 days after the date on which his participation becomes
effective pursuant to Section 2.1 and with respect to Compensation paid for
services to be performed subsequent to the election. If an Eligible Employee
fails to submit an initial Base Salary Election in a timely manner, he will be
deemed to have elected not to participate in the Plan for that Plan Year with
respect to his Base Salary.

     (ii) Subsequent Base Salary Election. A Participant’s Base Salary Election
for any subsequent Plan Year must be made annually on or before the last day of
the Plan Year (or an earlier date determined by the Administrative Committee)
immediately preceding the Plan Year for which he desires to participate and in
which such Base Salary to be deferred is paid.

12

--------------------------------------------------------------------------------


     

     (b) Termination. Each Participant’s Base Salary Election will remain in
effect for all Base Salary paid during the current Plan Year until the earliest
of (i) the date the Participant becomes Disabled, or (ii) the date the
Participant receives a withdrawal for an Unforeseeable Emergency under Section
5.9 If a Participant is transferred from the employment of one Participating
Company to the employment of another Participating Company, his Base Salary
Election with the first Participating Company will remain in effect and will
apply to his Base Salary from the second Participating Company until the
earliest of those events set forth in the preceding sentence.

     (c) Amount. A Participant may elect to defer his Base Salary in 1%
increments, up to a maximum of 50% (or such other maximum percentage and/or
amount, if any, established by the Administrative Committee from time-to-time).

     (d) Incentive Compensation Payment Election. An Eligible Employee may
annually complete and deliver to the Administrative Committee an Incentive
Compensation Payment Election with respect to Incentive Compensation Payments to
be earned during the Fiscal Year that begins on October 1 immediately preceding
the next Plan Year and paid during the next Plan Year and, if made, such
Incentive Compensation Payment Election shall be irrevocable. The terms of such
Incentive Compensation Payment Election will be determined by reference to the
foregoing provisions of this Section 3.3; provided, the following modifications
will apply:

         

     (i) Effective Date for Initial Incentive Compensation Payment Election. A
Participant’s initial Incentive Compensation Payment Election with respect to
his Incentive Compensation Payments for a Plan Year will be effective for the
Incentive Compensation Payments earned during the Plan Year and after the date
the Incentive Compensation Payment Election is submitted and becomes effective.
To be effective, a Participant’s initial Incentive Compensation Payment Election
must be made as described in Section 3.3(a)(i). If an Eligible Employee fails to
submit an annual Incentive Compensation Payment Election in a timely manner, he
will be deemed to have elected not to participate in the Plan for that Plan Year
with respect to his Incentive Compensation Payments.

     (ii) Effective Date for Subsequent Incentive Compensation Payment
Elections. A Participant’s subsequent Incentive Compensation Payment Election
with respect to his Incentive Compensation Payments for any Plan Year must be
made annually on or before the last day of the Plan Year (or an earlier date
determined by the Administrative Committee) immediately preceding the Plan Year
for which he desires to participate and in which such Incentive Compensation
Payment to be deferred is earned.

     (iii) Amount. An Eligible Employee may elect to defer his Incentive
Compensation Payments in 1% increments, up to a maximum of 90% (or such other
maximum percentage and/or amount, if any, established by the Administrative
Committee from time to time).

13

--------------------------------------------------------------------------------


           

     (iv) Termination. A Participant’s annual Incentive Compensation Payment
Election will terminate on (i) the date the Participant becomes Disabled, or
(ii) the date the Participant receives a withdrawal for an Unforeseeable
Emergency under Section 5.9. If a Participant is transferred from the employment
of one Participating Company to the employment of another Participating Company,
his Incentive Compensation Payment Election with the first Participating Company
will remain in effect and will apply to his Incentive Compensation Payment from
the second Participating Company until the earliest of those events set forth in
the preceding sentence.

     3.4 Crediting of Deferral Contributions.

          For each Plan Year that a Participant has a Base Salary Election
and/or Incentive Compensation Payment Election in effect, the Administrative
Committee will credit the amount of such Participant’s Deferral Contributions to
his Account on, or as soon as practicable after, the Valuation Date used to
determine the amount that would have been paid to him but for his election
hereunder.

     3.5 Matching Contributions.

          For each Plan Year, as soon as administratively feasible following the
earlier of (i) the last day of the Ruddick Savings Plan year that occurs during
the Plan Year (or such other date as determined by the Administrative Committee)
or (ii) a Change in Control, the Retirement Subaccount of each Participant will
be credited with a Matching Contribution, provided it is greater than zero, in
an amount equal to the product of (i) and (ii) below where,

     

     (i) Equals the lesser of (A) or (B) where,

     

 

           

     (A) Equals the difference between (1) and (2) where,

         

     (1) Equals the product of

           

     (a) The Participant’s Compensation for the Plan Year, times

     (b) The maximum percentage of compensation on which matching contributions
are based under the Ruddick Savings Plan as of the last day of the applicable
Plan Year; and

   

     (2) Equals the greater of (x) and (y) where (x) equals the lesser of (I)
the maximum amount of compensation deferrals that could have been made to the
Participant’s account and matched under the Ruddick Savings Plan for such Plan
Year taking into account the Code Section 401(a)(17) compensation limit
applicable to compensation under the Ruddick Savings Plan and (II) the maximum
amount of compensation deferrals that could have been made to the Participant’s
account under the Ruddick Savings Plan for such Plan Year (whether or not
eligible for a matching contribution) determined as of the beginning of the Plan
Year

14

--------------------------------------------------------------------------------


                       

(i.e., $6,000 for the 2003 Plan Year, $8,000 for the 2004 Plan Year, $9,000 for
the 2005 Plan Year, $9,000 for the 2006 Plan Year, $12,000 for the 2007 Plan
Year, and $13,000 for the 2008 Plan Year) and (y) equals the actual amount of
compensation deferrals that were made to the Participant’s account under the
Ruddick Savings Plan for which the Participant received a matching contribution
under the Ruddick Savings Plan for the Plan Year; and

   

     (B) Equals the Participant’s Deferred Contributions for the Plan Year; and

 

     (ii) Equals the matching contribution percentage applicable to elective
deferrals under the Ruddick Savings Plan as of the last day of the Plan Year
(i.e., 50% for the 2007 Plan Year); provided that, any compensation deferrals
made by the Participant to the Ruddick Savings Plan that are not eligible for a
matching contribution under the Ruddick Savings Plan solely due to the
Participant’s compensation under the Ruddick Savings Plan exceeding the
compensation limit of Code Section 401(a)(17), shall be eligible for a matching
contribution under this Plan based on the matching contribution percentage in
Section 3.5(ii) above; provided further that, in no event will the Matching
Contribution made to a Participant’s Account under this Plan, when added to the
matching contribution made to such Participant’s account in the Ruddick Savings
Plan, exceed the product of the Participant’s Compensation for the Plan Year,
times the maximum percentage of compensation on which matching contributions are
based under the Ruddick Savings Plan as of the last day of the applicable Plan
Year.

     3.6 Make-Up ESOP Contributions.

          For each Plan Year, as soon as administratively feasible following the
earlier of (i) the date the annual employer contribution is credited to a
Participant’s account under the Ruddick ESOP during the Plan Year (or such other
date as determined by the Administrative Committee) or (ii) the date of a Change
in Control, the Retirement Subaccount of each Participant will be credited with
a Make-Up ESOP Contribution in an amount equal to the difference between the
amount determined pursuant to subsection (i) hereof and the amount determined
pursuant to the terms of subsection (ii) hereof, as follows:

           

     (i) The total amount of employer contributions that would have been
credited to the Participant’s account under the Ruddick ESOP for such Plan Year
if the employer contributions credited to his account were determined based on
his Adjusted ESOP Compensation rather than the applicable definition of
compensation under the Ruddick ESOP; minus

     (ii) The total amount of employer contributions that were actually made to
the Participant’s account under the Ruddick ESOP for such Plan Year.

          Notwithstanding anything to the contrary herein, as a result of the
freezing of the Ruddick ESOP that became effective October 1, 2005, no Make-Up
ESOP Contributions will be credited to a Participant’s Account for the period
from October 1, 2005 through December 31, 2005, or for Plan Years thereafter.

15

--------------------------------------------------------------------------------

     3.7 Make-Up ARC Contributions.

          Effective beginning October 1, 2005, and for each Plan Year
thereafter, as soon as administratively feasible following the earlier of (i)
the date the automatic retirement contributions are credited to a Participant’s
account under the Ruddick Savings Plan during the Plan Year (or such other date
as determined in the sole discretion of the Administrative Committee) or (ii)
the date of a Change in Control, the Retirement Subaccount of each Participant
will be credited with a Make-Up ARC Contribution in an amount equal to the
difference between the amount determined pursuant to subsection (i) hereof and
the amount determined pursuant to the terms of subsection (ii) hereof, as
follows:

           

     (i) The total amount of automatic retirement contributions that would have
been credited to the Participant’s account under the Ruddick Savings Plan for
such Plan Year if the automatic retirement contributions credited to his account
were determined based on his Adjusted ARC Compensation rather than the
applicable definition of compensation under the Ruddick Savings Plan; minus

     (ii) The total amount of automatic retirement contributions that were
actually made to the Participant’s account under the Ruddick Savings Plan for
such Plan Year.

          Notwithstanding the above, a Participant shall not be eligible to
receive a Make-Up ARC Contribution for a Plan Year if the Participant is also a
participant in the Ruddick Supplemental Executive Retirement Plan for all or a
portion of that Plan Year.

     3.8 Make-Up Pension Contributions.

          As soon as administratively feasible following the earlier of (i) the
Participant’s termination from employment for any reason with a vested accrued
benefit under the Ruddick Pension Plan (or such other date as determined by the
Administrative Committee) or (ii) a Change in Control, the Retirement Subaccount
of the Participant will be credited with a Make-Up Pension Contribution in an
amount equal to the difference between the amount determined pursuant to
subsection (i) hereof and the total amounts determined pursuant to the terms of
subsections (ii), (iii) and (iv) hereof, as follows:

           

     (i) The actuarial lump sum value, as defined in subsection (v), of the
benefit that would be payable to the Participant or Beneficiary under the
Ruddick Pension Plan as of his earliest benefit commencement date under such
plan if his benefits were to be determined based on his Adjusted Pension
Compensation rather than the applicable definition of compensation under the
Ruddick Pension Plan; minus

     (ii) The actuarial lump sum value, as defined in subsection (v), of the
benefit that will actually be payable to the Participant or Beneficiary under
the Ruddick Pension Plan as of his earliest benefit commencement date under such
plan; minus

16

--------------------------------------------------------------------------------


           

     (iii) The actuarial lump sum value, as defined in subsection (v), of the
automatic retirement contributions that were paid to the Participant under the
Ruddick Savings Plan to the extent such automatic retirement contributions are
included in the Offset Amount (as defined in the Ruddick Pension Plan) in
determining the Participant’s benefit under the Ruddick Pension Plan; minus

     (iv) The actuarial lump sum value, as defined in subsection (v), of an
amount equal to the difference between the amount determined pursuant to
subsection A hereof and the amount determined pursuant to the terms of
subsection B hereof, as follows:

         

     A. The total amount of automatic retirement contributions that would have
been credited to the Participant’s account under the Ruddick Savings Plan for
such Plan Year if the automatic retirement contributions credited to his account
were determined based upon compensation as defined under the Ruddick Savings
Plan for purposes of automatic retirement contributions without excluding any
Deferral Contribution that the Participant elects to make under the Plan; minus

     B. The total amount of automatic retirement contributions that were
actually made to the Participant’s account under the Ruddick Savings Plan for
such Plan Year.

 

     The reduction under this subsection (iv), however, shall apply only to the
extent that Make-Up ARC Contributions are relevant to automatic retirement
contributions that are included in the Offset Amount (as defined in the Ruddick
Pension Plan) in determining the Participant’s benefit under the Ruddick Pension
Plan.

     (v) For the purposes of subsections (i) and (ii) of this Section 3.8,
actuarial lump sum value shall be defined as the present value of the retirement
benefit payable as a single life annuity at the assumed commencement date
(determined using the Ruddick Pension Plan’s early retirement reduction factors,
if applicable) calculated using the interest rate and mortality table that would
be used to determine the amount of an involuntary lump sum payment under Section
1.3 of the Ruddick Pension Plan. For purposes of subsections (iii) and (iv) of
this Section 3.8, actuarial lump sum value shall be defined as the present value
of the retirement benefit payable as a single life annuity at the assumed
commencement date (determined using the Ruddick Pension Plan’s early retirement
reduction factors, if applicable) and calculated using the applicable mortality
table described in Section 1.3 of the Ruddick Pension Plan, but the applicable
interest rate shall be the Moody’s Baa long term corporate bond rate (not to
exceed 8.5%) adjusted each October 1 based on the average daily rates for the
immediately preceding month of August.

     Notwithstanding the above, a Participant shall not be eligible to receive a
Make-Up Pension Contribution for a Plan Year if the Participant is also a
participant in the Ruddick Supplemental Executive Retirement Plan for all or a
portion of the Plan Year.

17

--------------------------------------------------------------------------------

     3.9 Debiting of Distributions.

          As of each Valuation Date, the Administrative Committee will debit
each Participant’s Account for any amount distributed from such Account since
the immediately preceding Valuation Date.

     3.10 Crediting of Earnings.

          As of each Valuation Date, the Administrative Committee will credit to
each Participant’s Account the amount of earnings and/or losses applicable
thereto for the period since the immediately preceding Valuation Date. Such
crediting of earnings and/or losses will be effected as of each Valuation Date,
as follows:

     

     (a) Rate of Return. The Administrative Committee will first determine a
rate of return for the period since the immediately preceding Valuation Date for
each of the Investment Funds;

     (b) Amount Invested. The Administrative Committee next will determine the
amount of (i) each Participant’s Account that was deemed invested in each
Investment Fund as of the immediately preceding Valuation Date; minus (ii) the
amount of any distributions debited from the amount determined in clause (i)
since the immediately preceding Valuation Date; and

     (c) Determination of Amount. The Administrative Committee will then apply
the rate of return for each Investment Fund for such Valuation Date (as
determined in subsection (a) hereof) to the amount of the Participant’s Account
deemed invested in such Investment Fund for such Valuation Date (as determined
in subsection (b) hereof), and the total amount of earnings and/or losses
resulting therefrom will be credited to such Participant’s Account as of the
applicable Valuation Date.

     3.11 Value of Account.

          The value of a Participant’s Account as of any date will be equal to
the aggregate value of all contributions and all investment earnings deemed
credited to his Account as of such date, determined in accordance with this
Article III.

     3.12 Vesting.

     

     (a) Deferral Contributions. A Participant will at all times be fully vested
in his Deferral Contributions and the earnings credited to his Account with
respect to such Deferral Contributions.

     (b) Matching Contributions. Except as provided in subsection (f) hereto,
any Matching Contributions credited to a Participant’s Account and the earnings
credited with respect thereto will be vested to the same extent that any
matching contributions credited to a Participant’s account in the Ruddick
Savings Plan are (or would be) vested.

18

--------------------------------------------------------------------------------


     

     (c) Make-Up ESOP Contributions. Except as provided in subsection (f)
hereto, any Make-Up ESOP Contributions credited to a Participant’s Account and
the earnings credited with respect thereto will be vested to the same extent
that any employer contributions credited to a Participant’s account in the
Ruddick ESOP are vested.

     (d) Make-Up ARC Contributions. Except as provided in subsection (f) hereto,
(i) the amount of any Make-Up ARC Contributions computed with respect to the
“FDP Deferral Component” (as defined in Section 1.3(i) hereof) credited to a
Participant’s Account and the earnings credited with respect thereto will be
vested to the same extent that any automatic retirement contributions credited
to a Participant’s account in the Ruddick Savings Plan are vested, and (ii) the
amount of any Make-Up ARC Contributions computed with respect to the “Excess
Considered Pay Component” (as defined in Section 1.3(ii) hereof) credited to a
Participant’s Account and the earnings credited with respect thereto will become
vested upon a Participant’s attainment of Retirement Age, or upon the death or
Disability of the Participant while employed by a Participating Company and will
be subject to reduction for commencement of benefit payments prior to the
Participant attaining age 60 as provided in the Ruddick Supplemental Executive
Retirement Plan.

     (e) Make-Up Pension Contributions. Except as provided in subsection (f)
hereto, any Make-Up Pension Contributions credited to a Participant’s Account
and the investment earnings (if any) attributable thereto will be vested to the
same extent that a Participant’s retirement benefit under the Ruddick Pension
Plan is vested.

     (f) Change in Control. If a Change in Control occurs, all Participants
involved in such Change in Control (as described in the applicable “Change in
Control” definition) will be immediately 100% vested in the Matching, Make-Up
ESOP, Make-Up ARC and Make-Up Pension Contributions credited to their Accounts
and the investment earnings (if any) attributable thereto as of the date of such
Change in Control.

     3.13 Notice to Participants of Account Balances.

          At least once for each Plan Year, the Administrative Committee will
cause a written statement of a Participant’s Account balance to be distributed
to the Participant.

     3.14 Good Faith Valuation Binding.

          In determining the value of the Accounts, the Administrative Committee
will exercise its best judgment, and all such determinations of value (in the
absence of bad faith) will be binding upon all Participants and their
Beneficiaries.

     3.15 Errors and Omissions in Accounts.

          If an error or omission is discovered in the Account of a Participant
or in the amount of a Participant’s deferrals, the Administrative Committee, in
its sole discretion, will cause appropriate, equitable adjustments to be made as
soon as administratively practicable following the discovery of such error or
omission.

19

--------------------------------------------------------------------------------

ARTICLE IV
INVESTMENT FUNDS

     4.1 Selection by Administrative Committee.

          From time to time, the Administrative Committee will select two or
more Investment Funds for purposes of determining the rate of return on amounts
deemed invested in such Investment Funds in accordance with the terms of the
Plan. The Administrative Committee may change, add or remove Investment Funds on
a prospective basis at anytime(s) and in any manner it deems appropriate.

     4.2 Participant Direction of Deemed Investments.

          Each Participant generally may direct the manner in which his Account
will be deemed invested in and among the Investment Funds by making an
Investment Election in accordance with the following terms:

     

     (a) Nature of Participant Direction. The selection of Investment Funds by a
Participant will be for the sole purpose of determining the rate of return to be
credited to his Account, and will not be treated or interpreted in any manner
whatsoever as a requirement or direction to actually invest assets in any
Investment Fund or any other investment media. The Plan, as an unfunded,
nonqualified deferred compensation plan, at no time will have any actual
investment of assets relative to the benefits or Accounts hereunder.

     (b) Investment of Contributions. Each Participant may make an Investment
Election prescribing the percentage of the future contributions that will be
deemed invested in each Investment Fund. An initial Investment Election of a
Participant will be made as of the date the Participant commences participation
in the Plan and will apply to all contributions credited to such Participant’s
Account after such date. Such Participant may make subsequent Investment
Elections as of any Valuation Date, and each such election will apply to all
such specified contributions credited to such Participant’s Account after the
Administrative Committee (or its designee) has a reasonable opportunity to
process such election pursuant to such procedures as the Administrative
Committee may determine from time-to-time. Any Investment Election made pursuant
to this subsection with respect to future contributions will remain effective
until changed by the Participant. In the event a Participant never makes an
Investment Election or makes an incomplete or insufficient Investment Election
in some manner, the Administrative Committee shall direct the investment of the
Participant’s Account.

     (c) Investment of Existing Account Balances. Each Participant may make an
Investment Election prescribing the percentage of his existing Account balance
that will be deemed invested in each Investment Fund. Such Participant may make
such Investment Elections as of any Valuation Date, and each such election will
be effective after the Administrative Committee (or its designee) has a
reasonable opportunity to process such election. Each such election will remain
in effect until changed by such Participant.

20

--------------------------------------------------------------------------------


     

     (d) Administrative Committee Discretion. The Administrative Committee will
have complete discretion to adopt and revise procedures to be followed in making
Investment Elections. Such procedures may include, but are not limited to, the
process of making elections, the permitted frequency of making elections, the
incremental size of elections, the deadline for making elections and the
effective date of such elections. Any procedures adopted by the Administrative
Committee that are inconsistent with the deadlines or procedures specified in
this Section will supersede such provisions of this Section without the
necessity of a Plan amendment.

21

--------------------------------------------------------------------------------

ARTICLE V
PAYMENT OF ACCOUNT BALANCES

     5.1 Distributions Subaccounts.

     

     (a) Generally. For purposes of determining the timing and form of
distribution, a Participant’s Account shall be allocated among Retirement and
In-Service Subaccounts. A Participant may have only one Retirement Subaccount
and up to five In-Service Subaccounts.

     (b) Matching, Make-Up ESOP, Make-Up ARC and Make-Up Pension Contributions.
All Matching, Make-Up ESOP, Make-Up ARC and Make-Up Pension Contributions shall
be allocated to the Retirement Subaccount.

     (c) Deferral Contributions. Each Participant may direct the manner in which
his Deferral Contributions will be allocated among his Retirement Subaccount and
any In-Service Subaccount. In the event a Participant fails to make an election
regarding such allocation or makes an incomplete or insufficient election in
some manner, his Deferral Contributions shall be allocated to his Retirement
Subaccount.

     5.2 Retirement Subaccount.

     

     (a) General Rule Concerning Payments. Upon Termination of Employment, after
attaining Retirement Age, a Participant will be entitled to begin receiving a
distribution of the total of (i) the vested amount credited to his Retirement
Subaccount, except for Make-Up ARC Contributions, determined as of the Valuation
Date on which such distribution is based; plus (ii) the vested amount of
Deferral, Matching, Make-Up ESOP and Make-Up Pension Contributions to be
credited to his Retirement Subaccount since such Valuation Date; plus (iii) any
accrued but uncredited earnings. Upon Termination of Employment for any reason
other than death or Disability and before his Retirement Age, a Participant will
receive a single lump sum distribution of the total of (i) the vested amount
credited to his Retirement Account, except for Make-Up ARC Contributions,
determined as of the Valuation Date on which such distribution is based; plus
(ii) the vested amount of Deferral, Matching, Make-Up ESOP and Make-Up Pension
Contributions made since such Valuation Date; plus (iii) any accrued but
uncredited earnings. For purposes of this subsection, the “Valuation Date on
which such distribution is based” refers to the Valuation Date established for
such purpose by administrative practice, even if actual payment is made or
commenced at a later date due to delays in valuation, administration or any
other procedure.

     (b) Special Rule Concerning Payments of Make-Up ARC Contributions. Upon
Termination of Employment, after attaining Retirement Age, a Participant will be
entitled to begin receiving a distribution of (i) his vested Make-Up ARC
Contributions credited to his Retirement Subaccount, determined as of the
Valuation Date on which such distribution is based; plus (ii) the vested Make-Up
ARC Contributions to be credited to his Retirement Subaccount since such
Valuation Date; plus (iii) any accrued but uncredited earnings. Upon Termination
of Employment for any reason other than death or Disability and before his
Retirement Age, the Participant is not entitled to receive a

22

--------------------------------------------------------------------------------


     

distribution of his Make-Up ARC Contributions (which are not vested) and such
unvested Make-Up ARC Contributions will be forfeited. For purposes of this
subsection, the “Valuation Date on which such distribution is based” refers to
the Valuation Date established for such purpose by administrative practice, even
if actual payment is made or commenced at a later date due to delays in
valuation, administration or any other procedure.

     For purposes of this subsection (b), if a Participant begins receiving a
distribution of his Excess Considered Pay component of his Make-Up ARC
Contributions after Early Retirement but before Normal Retirement, the amount of
his Excess Considered Pay component of his Early Retirement benefit will be
reduced by 0.4167% per month (5% per year) for each month by which the
Participant’s commencement of distribution precedes the month in which the
Participant will attain Normal Retirement Age. However, if a Participant begins
receiving a distribution of his Make-Up ARC Contributions after attaining Normal
Retirement Age, the amount of his Normal Retirement benefit will be unreduced.

     (c) Timing of Distribution. The vested amount payable to a Participant
under this Section 5.2 will commence to be distributed as follows:

       

     (i) If the Termination of Employment occurs on or after January 1 and on or
before June 30 of a Plan Year, the lump sum or initial installment payment will
be distributed on January 1 of the next Plan Year or as soon as administratively
practicable thereafter.

     (ii) If the Termination of Employment occurs on or after July 1 and on or
before December 31 of a Plan Year, the lump sum or initial installment payment
will be distributed on July 1 of the next Plan Year or as soon as
administratively practicable thereafter.

 

     Subsequent annual installment payments, if any, will be made on each
succeeding January 1, or as soon as administratively practicable thereafter.
Notwithstanding the preceding, a Participant may elect to delay the payment of
benefits hereunder in accordance with the subsequent election requirements of
Code Section 409A(a)(4)(C) (as described in subsection (d)(ii) hereof).

     (d) Form of Distribution. The benefit payable to a Participant under this
Section will be paid in the form of a single lump sum payment, unless the
Participant elects to receive annual installment payments or a partial lump sum
and installment payments (which will be considered a “single payment” for
purposes of the Code Section 409A requirements regarding subsequent elections),
subject to the following terms and conditions:

 

     (i) Length of Installment Payments. The installment payments of all or a
portion of the Participant's benefit will be made in substantially equal annual
installments (adjusted for investment income between payments in the manner
described in Section 3.10) over a period of not less than 2 years and not more
than 15 years. The initial value of the obligation for the installment payments
will be

23

--------------------------------------------------------------------------------


           

equal to the amount of the Participant’s Retirement Subaccount balance
calculated in accordance with the terms of subsection (a) or (b) hereof.

     (ii) Participant Election. A Participant will designate and from time to
time may redesignate the number of years over which such installment payments
would be made if he were to terminate employment after attaining Retirement Age;
provided however, that if the Participant makes an election less than 12 months
prior to terminating employment, such election will not be effective and the
previous election (if any) will apply; provided further, the Participant cannot
redesignate the number of years after payments have begun. Moreover, the first
payment with respect to any such election to change the form of payment or to
delay payment will be delayed to a date that is at least 5 years from the date
the first payment would otherwise have commenced. In the event a Participant
fails to make an election regarding the number of annual installment payments he
is to receive in the event of his Retirement or makes an incomplete or
insufficient election in some manner, his benefit will be payable in the form of
a single lump sum payment. Installment payments will be made on January 31 of
each applicable Plan Year.

     (iii) Payments Following Death. If a Participant dies after payment of his
benefit from the Plan has begun, but before his entire benefit has been
distributed, the remaining amount of his Retirement Subaccount balance will be
distributed to the Participant’s designated Beneficiary in the form of a single
lump sum payment.

     5.3 In-Service Subaccounts.

     

     (a) General Rule. A Participant may elect to allocate his Deferral
Contributions to one or more, but no more than five (5), In-Service Subaccounts.
In accordance with the terms of subsections (b), (c) and (d) hereof, a
Participant will be entitled to receive or begin receiving a distribution of an
In-Service Subaccount equal to the entire amount credited to such In-Service
Subaccount, determined as of the Valuation Date on which such distribution is
based; plus (ii) the amount of Deferral Contributions made since such Valuation
Date; plus (iii) any accrued but uncredited earnings. For purposes of this
subsection, the “Valuation Date on which such distribution is based” refers to
the Valuation Date established for such purpose by administrative practice, even
if actual payment is made or commenced at a later date due to delays in
valuation, administration or any other procedure.

     (b) Timing of Distribution

       

     (i) General Rule. The Participant’s In-Service Subaccount will be or will
commence to be distributed to him on the applicable In-Service Distribution
Date.

     (ii) Election by Participant. A Participant may elect to have his
In-Service Subaccount paid or commenced on January 1, or as soon as
administratively practicable thereafter, of any year specified in such election;

24

--------------------------------------------------------------------------------


           

provided, however, the commencement date shall be no earlier than January 1 of
the first calendar year following the Plan Year of deferral. Such date will be
known as the In-Service Distribution Date for the applicable In-Service
Subaccount. Such election must be made at the time the Participant elects to
make his Deferral Contributions which are to be allocated to the In-Service
Subaccount. Effective beginning January 1, 2008, if a Participant does not make
an election hereunder for the first Plan Year in which his In-Service Subaccount
is credited with Deferral Contributions, he will be deemed to have elected as
the commencement date the January 1, or as soon as administratively practicable
thereafter, of the first calendar year following the Plan Year of deferral.
Distributions otherwise scheduled to be made on January 1 under this Section
5.3(ii) shall be made on January 1 or as soon as administratively practicable
thereafter.

     (iii) Modifications of In-Service Distribution Date. At least one year
prior to any In-Service Distribution Date (as determined in accordance with
subsection (b)(i) or (b)(ii) hereof), a Participant may make an election
(subject to Section 5.3(a)) to delay the payment (or commencement) of his
In-Service Subaccount payable on such date to a later date; provided, however,
that the first payment with respect to any such election to delay payment will
be delayed to a date that is at least 5 years from the date the first payment
would otherwise have commenced. A Participant may make an election pursuant to
this subsection more than once.

 

     (c) Form of Distribution. A Participant’s In-Service Account will be paid
in the form of a single lump sum distribution; provided, however, a Participant
may elect at the time he makes an election under Section 5.3(b)(ii) with respect
to the In-Service Distribution Date, to have such In-Service Subaccount balance
paid in the form of annual installment payments. The following terms and
conditions will apply to installment payments made under the Plan (which will be
considered a “single payment” for purposes of the Code Section 409A requirements
regarding subsequent elections):

 

     (i) Length of Installment Payments. The installment payments of all or a
portion of the Participant's benefit will be made in substantially equal annual
installments (adjusted for investment income between payments in the manner
described in Section 3.10) over any period of not less than 2 years and not more
than 15 years. The initial value of the obligation for the installment payments
will be equal to the amount of the Participant’s In-Service Subaccount balance
calculated in accordance with the terms of Section 5.3(a).

     (ii) Participant Election. A Participant will designate and from time to
time may redesignate the number of years over which such installment payments
will be made; provided however, that if the Participant makes an election less
than 12 months prior to the In-Service Distribution Date, such election will not
be effective and the previous election (if any) will apply; provided further,
the Participant cannot redesignate the number of years after payments have
begun. Moreover, a Participant may change the form of payment of his In-Service
Subaccount before payments have begun; provided, however, that the first

25

--------------------------------------------------------------------------------


           

payment with respect to any such election to change the form of payment will be
delayed to a date that is at least 5 years from the date the first payment would
otherwise have commenced. Installment payments will be made on January 1 of each
applicable Plan Year or as soon as administratively practicable thereafter. In
the event a Participant fails to make an election regarding the number of annual
installment payments he is to receive or makes an incomplete or insufficient
election in some manner, his benefit will be payable in the form of a single
lump sum payment.

     (iii) Payments Following Death. If a Participant dies after payment of his
benefit from the In-Service Subaccount has begun, but before his entire
In-Service Subaccount has been distributed, the remaining amount of his
In-Service Subaccount balance will be distributed to the Participant’s
designated Beneficiary in the form of a single lump sum payment.

 

     (d) Termination of Employment. Notwithstanding anything herein to the
contrary, upon a Participant’s Termination of Employment prior to his Retirement
Age, any In-Service Subaccount will be payable in the form of a single lump sum
payment as follows:

 

     (i) If the Termination of Employment occurs on or after January 1 and on or
before June 30 of a Plan Year, the lump sum payment will be distributed on
January 1 of the next Plan Year or as soon as administratively practicable
thereafter.

     (ii) If the Termination of Employment occurs on or after July 1 and on or
before December 31 of a Plan Year, the lump sum payment will be distributed on
July 31 of the next Plan Year.

 

     Upon a Participant’s Termination of Employment on or after his Retirement
Age, (A) any In-Service Subaccount from which payments commenced prior to the
Participant’s Termination of Employment shall continue to be paid in accordance
with the elections applicable to such subaccount, and (B) an In-Service
Subaccount from which payments have not yet begun shall be transferred to the
Participant’s Retirement Subaccount and paid in accordance with the terms
thereof.

     5.4 Disability Benefits.

     

     (a) General Rule Concerning Payments. If a Participant becomes Disabled, he
will be entitled to begin receiving a distribution of the total of (i) the
entire vested amount credited to his Account, determined as of the Valuation
Date on which such distribution is based; plus (ii) the vested amount of
Deferral, Matching, Make-Up ESOP, Make-Up ARC and Make-Up Pension Contributions
made since such Valuation Date; plus (iii) any accrued but uncredited earnings.
For purposes of this subsection, the “Valuation Date on which such distribution
is based” refers to the Valuation Date established for such purpose by
administrative practice, even if actual payment is made or commenced at a later
date due to delays in valuation, administration or any other procedure.

26

--------------------------------------------------------------------------------


     

     (b) Timing of Distribution. The vested benefit payable to a Participant
under this Section will commence to be distributed 60 days after the date the
Participant becomes Disabled.

     (c) Form of Distribution. The benefit payable to a Participant under this
Section will be paid in the form of a single lump sum payment, unless the
Participant elects to receive annual installment payments (which will be
considered a “single payment” for purposes of the Code Section 409A requirements
regarding subsequent elections), subject to the following terms and conditions:

       

     (i) Length of Installment Payments. The installment payments will be made
in substantially equal annual installments (adjusted for investment income
between payments in the manner described in Section 3.10) over a period of not
less than 2 years and not more than 15 years. The initial value of the
obligation for the installment payments will be equal to the amount of the
Participant’s Account balance calculated in accordance with the terms of Section
5.4(a).

     (ii) Participant Election. A Participant will designate and from time to
time may redesignate the number of years over which such installment payments
would be made if he were to become Disabled; provided, however, that if the
Participant makes an election less than 12 months prior to becoming Disabled,
such election will not be effective and the previous election (if any) will
apply; provided further, the Participant cannot redesignate the number of years
after payments have begun. Installment payments will be made on January 1 of
each applicable year or as soon as administratively practicable thereafter.
Effective beginning January 1, 2008, in the event a Participant fails to make an
election regarding the number of annual installment payments he is to receive in
the event of his Disability or makes an incomplete or insufficient election in
some manner, his benefit will be payable in the form of a single lump sum
payment.

     (iii) Payments Following Death. If a Participant dies after payment of his
benefit from the Plan has begun, but before his entire benefit has been
distributed, the remaining amount of his Account balance will be distributed to
the Participant’s designated Beneficiary in the form of a single lump sum
payment.

     5.5 Death Benefits.

          If a Participant dies before payment of his benefit from the Plan is
made or commenced, the Beneficiary or Beneficiaries designated by such
Participant in his latest beneficiary designation form filed with the
Administrative Committee will be entitled to receive a distribution of the total
of (i) the entire vested amount credited to such Participant’s Account,
determined as of the Valuation Date on which such distribution is based; plus
(ii) the vested amount of Deferral, Matching, Make-Up ESOP, Make-Up ARC and
Make-Up Pension Contributions made since such Valuation Date; plus (iii) any
accrued but uncredited earnings. For purposes of this Section, the “Valuation
Date on which such distribution is based” refers to the Valuation Date
established for such purpose by administrative practice, even if actual

27

--------------------------------------------------------------------------------

payment is made or commenced at a later date due to delays in valuation,
administration or any other procedure. The benefit will be distributed to such
Beneficiary or Beneficiaries 60 days following the date of the Participant’s
death, in the form of a single lump sum payment in cash as prescribed in Section
5.8.

     5.6 Change in Control.

          Subject to Section 9.2, any Participant who is involved with a Change
in Control (as described in Section 1.13) will receive or continue to receive a
distribution of his then fully vested Account (or the remainder thereof) payable
under the applicable provisions of Sections 5.2, 5.3, 5.4 or 5.5.

     5.7 Mandatory Cash-Out.

          Notwithstanding anything in Sections 5.2, 5.4, 5.5, or 5.6 to the
contrary, any Participant whose Account as of the date his benefit is scheduled
to be paid or commence to be paid is less than $25,000, such benefit will be
paid in a single lump sum payment.

     5.8 Form of Assets.

          All distributions will be made in the form of cash in U.S. dollars.

     5.9 Withdrawals for Unforeseeable Emergency.

          Upon receipt of (i) an application for an emergency withdrawal from a
Participant who has not yet received distribution of his entire Account and (ii)
the Administrative Committee’s decision, made in its sole discretion, that a
Participant has suffered an Unforeseeable Emergency, the Administrative
Committee will cause the Controlling Company to pay a distribution to such
Participant. Such distribution will be paid in a single-sum payment, in cash as
prescribed in Section 5.8, as soon as administratively feasible after the
Administrative Committee determines that the Participant has incurred an
Unforeseeable Emergency. The amount of such single-sum payment will be limited
to the vested amount of the Participant’s Account that is reasonably necessary
to meet the Participant’s requirements resulting from the Unforeseeable
Emergency. The amount of such distribution will reduce the Participant’s Account
balance as provided in Section 3.9. In addition, the Participant receiving such
distribution will immediately cease to make Deferral Contributions and will not
be eligible to resume Deferral Contributions until the first day of the Plan
Year beginning after the date of the distribution.

     5.10 Beneficiary Designation.

     

     (a) General. Participants will designate and from time to time may
redesignate their Beneficiaries in such form and manner as the Administrative
Committee may determine.

28

--------------------------------------------------------------------------------


     

     (b) No Designation or Designee Dead or Missing. In the event that:

       

     (1) a Participant dies without designating a primary or contingent
Beneficiary;

     (2) none of the primary or contingent Beneficiaries designated by a
Participant survive the Participant by 60 days; or

     (3) the Beneficiary designated by a Participant cannot be located by the
Administrative Committee within 1 year from the date benefits are to be paid to
such person;

 

then, in any of such events, the Beneficiary of such Participant with respect to
any benefits that remain payable under the Plan will be the Participant’s
Surviving Spouse, if any, and if not, the estate of the Participant.

     (c) Multiple Primary Beneficiaries. If a Participant names more than one
primary Beneficiary and a primary Beneficiary does not survive the Participant
by 60 days, the portion of the Participant’s Account that would have been
distributed to such primary Beneficiary will be distributed as elected by the
Participant; provided, if the Participant fails to make such an election, the
portion of his Account that would have been distributed to such primary
Beneficiary will be distributed to the Participant’s Surviving Spouse, if any,
and if not, the estate of the Participant.

     (d) Forfeiture of Benefits In the Case of Murder or Manslaughter.
Notwithstanding anything to the contrary in the Plan, no distribution of
benefits will be made under any provision of the Plan to any individual who is
convicted of, or pleads guilty to, murder, felony murder or voluntary
manslaughter of a Participant with respect to whom such distribution would
otherwise be payable. For purposes of the Plan, any such individual will be
deemed to have predeceased the Participant (and thus will not be considered a
Beneficiary). The Administrative Committee may withhold distribution of benefits
otherwise payable under the Plan for such period of time as is necessary or
appropriate under the circumstances to make a determination with regard to the
application of this subsection (d).

     5.11 Offset for Obligations to the Company.

          Notwithstanding anything herein to the contrary, if a Participant or
Beneficiary has any outstanding obligation to any Affiliate (whether or not such
obligation is related to the Plan), the Administrative Committee may cause the
Account balance of such Participant or Beneficiary to be reduced and offset by,
and to be applied to satisfy, the amount of such obligation, provided the
obligation was incurred in the ordinary course of the service relationship
between the Participant and the Affiliate, the entire amount of reduction in any
of the Participant’s taxable years does not exceed $5,000, and the reduction is
made at the same time and in the same amount as the obligation would otherwise
have been due and collected from the Participant.

29

--------------------------------------------------------------------------------

     5.12 Taxes.

          If the whole or any part of any Participant’s or Beneficiary’s benefit
hereunder will become subject to any income, employment or other state, local or
foreign tax which the Participating Company will be required to pay or withhold,
the Participating Company will have the full power and authority, to the extent
provided under Code Section 409A and applicable regulations, to withhold and pay
such tax out of any monies or other property in its hand for the account of the
Participant or Beneficiary whose interests hereunder are so affected (including,
without limitation, by reducing and offsetting the Participant’s or
Beneficiary’s Account balance). Prior to making any payment, the Participating
Company may require such releases or other documents from any lawful taxing
authority as it deems necessary.

     5.13 Acceleration of Payment.

          The time or schedule of payment of a benefit under the Plan may be
accelerated upon such events and conditions as the IRS may permit in generally
applicable published regulatory or other guidance under Code Section 409A,
including, without limitation, payment to a person other than the Participant to
the extent necessary to fulfill the terms of a domestic relations order (as
defined in Code Section 414(p)(1)(B)), payment of FICA tax and income tax on
wages imposed on any amounts under this Plan, or payment of the amount required
to be included in income for the Participant as a result of failure of the Plan
to meet the requirements of Code Section 409A with respect to the Participant.

     5.14 Delay of Payment.

          The Administrative Committee may delay payment of a benefit hereunder
upon such events and conditions as the IRS may permit in generally applicable
published regulatory or other guidance under Code Section 409A, including,
without limitation, payments that the Administrative Committee reasonably
anticipates will be subject to the application of Code Section 162(m), or will
violate Federal securities laws or other applicable law.

     5.15 Participant’s Right to Cancel Deferrals or Terminate Participation in
Plan by December 31, 2005.

          At any time on or before December 31, 2005, a Participant has the
right to cancel participation in the Plan, or to cancel an outstanding deferral
election with regard to amounts subject to Code Section 409A, provided that the
amounts subject to the termination or cancellation are includible in the income
of the Participant in the calendar year 2005 or, if later, in the taxable year
in which the amounts are earned and vested.

     5.16 Participant’s Right to Change Payment Elections by November 30, 2008.

          Subject to any administrative limitation determined in the sole and
absolute discretion of the Administrative Committee that establishes an earlier
deadline, at any time on or before November 30, 2008, a Participant has the
right to make new payment elections with respect to both the timing and form of
benefits payable under the Plan, and any such election will not be treated as a
change in the form and timing of a payment under Code Section 409A(a)(4) or an
acceleration of a payment under Code Section 409A(a)(3), provided that this
Section and any

30

--------------------------------------------------------------------------------

related election applies only to amounts that would not otherwise be payable
during the year in which such election is made and does not cause an amount to
be paid in the year of election that would not otherwise be payable in such
year.

31

--------------------------------------------------------------------------------

ARTICLE VI
CLAIMS

     6.1 Presentation of Claims.

          Any Participant or Beneficiary of a deceased Participant (such
Participant or Beneficiary being referred to below as a “Claimant”) may deliver
to the Administrative Committee a written claim for a determination with respect
to the amounts distributable to such Claimant from the Plan. The claim must
state with particularity the determination desired by the Claimant.

     6.2 Claims Procedure.

          The Administrative Committee shall notify any person or entity that
makes a claim against the Plan in writing, within 90 days of Claimant's written
application for benefits, of his or her eligibility or noneligibility for
benefits under the Plan. If the Administrative Committee determines that the
Claimant is not eligible for benefits or full benefits, the notice shall set
forth (1) the specific reasons for such denial, (2) a specific reference to the
provisions of the Plan on which the denial is based, (3) a description of any
additional information or material necessary for the Claimant to perfect his or
her claim, and a description of why it is needed, and (4) an explanation of the
Plan’s claims review procedure and other appropriate information as to the steps
to be taken if the Claimant wishes to have the claim reviewed. If the
Administrative Committee determines that there are special circumstances
requiring additional time to make a decision, the Administrative Committee shall
notify the Claimant of the special circumstances and the date by which a
decision is expected to be made, and may extend the time for up to an additional
90 days.

     6.3 Review Procedure.

          If the Claimant is determined by the Administrative Committee not to
be eligible for benefits, or if the Claimant believes that he or she is entitled
to greater or different benefits, the Claimant shall have the opportunity to
have such claim reviewed by the Administrative Committee by filing a petition
for review with the Administrative Committee within 60 days after receipt of the
notice issued by the Administrative Committee. Said petition shall state the
specific reasons which the Claimant believes entitle him or her to benefits or
to greater or different benefits. Within 60 days after receipt by the
Administrative Committee of the petition, the Administrative Committee shall
afford the Claimant (and counsel, if any) an opportunity to present his or her
position to the Administrative Committee verbally or in writing. Claimant (or
counsel) shall have the opportunity to submit written comments, documents,
records, and other information relating to the claim for benefits, and shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the Claimant’s claim.
The review shall take into account all comments, documents, records, and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The Administrative Committee shall notify the Claimant of its
decision in writing within the 60-day period, stating specifically the basis of
its decision, written in a manner calculated to be understood by the Claimant
and the specific provisions of the Plan on which the decision is based. If,
because of the need for a hearing, the 60-day period is not sufficient, the
decision may

32

--------------------------------------------------------------------------------

be deferred for up to another 60 days at the election of the Administrative
Committee, but notice of this deferral shall be given to the Claimant.

     6.4 Special Procedures Applicable to Disability Benefits.

          If a claim for benefits under the Plan is contingent on a
determination by the Administrative Committee (or its designee) that the
Participant suffers from a Disability, the Claimant shall receive a written
response to the initial claim from the Administrative Committee within 45 days,
rather than 90 days. If special circumstances require an extension, the
Administrative Committee shall notify the Claimant within the 45-day processing
period that additional time is needed. If the Administrative Committee requests
additional information so it can process the claim, the Claimant will have at
least 45 days in which to provide the information. Otherwise, the initial
extension cannot exceed 30 days. If circumstances require further extension, the
Administrative Committee will again notify the Claimant, this time before the
end of the initial 30-day extension. The notice will state the date a decision
can be expected. In no event will a decision be postponed beyond an additional
30 days after the end of the first 30-day extension. The Claimant may request a
review of the Administrative Committee’s decision regarding the Disability claim
within 180 days, rather than 60 days. The review must be conducted by a
fiduciary different from the fiduciary who originally denied the claim, and the
fiduciary also cannot be subordinate to the fiduciary who originally denied the
claim. If the original denial of the claim was based on a medical judgment, the
reviewing fiduciary must consult with an appropriate health care professional
who was not consulted on the original claim and who is not subordinate to
someone who was The review must identify the medical or vocational experts
consulted on the original claim. The Claimant may request, in writing, a list of
those medical or vocational experts. The Claimant will receive notice of the
reviewing fiduciary’s final decision regarding the Disability claim within 45
days, rather than 60 days, of the request for review.

     6.5 Legal Action.

          A Claimant’s compliance with the foregoing provisions of this Article
VI is a mandatory prerequisite to a Claimant’s right to commence any legal
action with respect to any claim for benefits under this Plan.

     6.6 Satisfaction of Claims.

          Any payment to a Participant or Beneficiary will to the extent thereof
be in full satisfaction of all claims hereunder against the Administrative
Committee and the Participating Companies, any of whom may require such
Participant or Beneficiary, as a condition to such payment, to execute a receipt
and release therefore in such form as will be determined by the Administrative
Committee or the Participating Companies. If receipt and release is required but
the Participant or Beneficiary (as applicable) does not provide such receipt and
release in a timely enough manner to permit a timely distribution in accordance
with the general timing of distribution provisions in the Plan, the payment of
any affected distribution may be delayed until the Administrative Committee or
the Participating Companies receive a proper receipt and release.

33

--------------------------------------------------------------------------------

ARTICLE VII
SOURCE OF FUNDS; TRUST

     7.1 Source of Funds.

          Except as provided in this Section 7.1 and Section 7.2 (relating to
the Trust), each Participating Company will provide the benefits described in
the Plan from its general assets. However, to the extent that funds in such
Trust allocable to the benefits payable under the Plan are sufficient, the Trust
assets may be used to pay benefits under the Plan. If such Trust assets are not
sufficient to pay all benefits due under the Plan, then the appropriate
Participating Company will have the obligation, and the Participant or
Beneficiary, who is due such benefits, will look to such Participating Company
to provide such benefits. The Controlling Company intends to enter into a
guaranty agreement to guarantee Plan Obligations owed by the respective
Participating Companies to Plan Participants incurred during such time that the
Controlling Company owned, directly or indirectly, in the aggregate a majority
or the ownership interest in such Participating Company.

     7.2 Trust.

     

     (a) Establishment. To the extent determined by the Controlling Company, the
Participating Companies will transfer the funds necessary to fund benefits
accrued hereunder to the Trustee to be held and administered by the Trustee
pursuant to the terms of the Trust Agreement. Except as otherwise provided in
the Trust Agreement, each transfer into the Trust Fund will be irrevocable as
long as a Participating Company has any liability or obligations under the Plan
to pay benefits, such that the Trust property is in no way subject to use by the
Participating Company; provided, it is the intent of the Controlling Company
that the assets held by the Trust are and will remain at all times subject to
the claims of the general creditors of the Participating Companies.

     (b) Distributions. Pursuant to the Trust Agreement, the Trustee will make
payments to Plan Participants and Beneficiaries in accordance with a payment
schedule provided by the Participating Company. The Participating Company will
make provisions for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plan and will pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Participating Company.

     (c) Status of the Trust. No Participant or Beneficiary will have any
interest in the assets held by the Trust or in the general assets of the
Participating Companies other than as a general, unsecured creditor.
Accordingly, a Participating Company will not grant a security interest in the
assets held by the Trust in favor of the Participants, Beneficiaries or any
creditor.

34

--------------------------------------------------------------------------------


     

     (d) Change in Control. Notwithstanding anything in this Article VII to the
contrary, in the event of a Change in Control, each of the Participating
Companies with obligations to Participants (or their Beneficiaries) who are
deemed involved with such Change in Control will immediately transfer to the
Trustee an amount equal to the aggregate of all benefit amounts (determined as
of the latest Valuation Date coinciding with or preceding the date the Change in
Control occurs) of all such Participants and Beneficiaries for which such
Participating Company is liable for payment in accordance with the terms of
Section 3.1(c). The funds so transferred will be held and administered by the
Trustee pursuant to the terms of the Trust Agreement and the foregoing
provisions of this Section 7.2.

35

--------------------------------------------------------------------------------

ARTICLE VIII
ADMINISTRATIVE COMMITTEE

     8.1 Appointment of Administrative Committee.

     

     (a) Administrative Committee. As of the Effective Date, the Board will
appoint individuals to serve as members of the Administrative Committee. The
Controlling Company will have the right to remove any member of such committee
at any time. A member may resign at any time by written resignation delivered to
the remaining members of the Administrative Committee (if any), and if none, to
the Board. If a vacancy in the Administrative Committee should occur, a
successor may be appointed by the Controlling Company, and the Controlling
Company may appoint additional members. (See subsection (b) hereof regarding the
specified persons who may act for the Controlling Company in naming committee
members hereunder).

     (b) Appointments by Controlling Company. The appointment and removal
authority and responsibilities assigned to the Controlling Company in this
Section 8.1 and Section 8.4(a) may be exercised at any time by either the Board
or the individual(s) who are serving as member(s) of the Administrative
Committee at such time; provided, if there is any dispute over any appointment
or removal of a committee member, the Board will act to resolve such dispute. In
making such appointments and removals, the Administrative Committee members will
be acting on behalf of the Controlling Company and not in their capacity as plan
fiduciaries.

     8.2 Administration Generally.

          The Plan will be administered by the Administrative Committee. The
Administrative Committee may establish such policies and procedures as it deems
helpful with respect to the operation and administration of the Plan. All
administrative and investment decisions ultimately will be made by and will
require the approval of the Administrative Committee, except as delegated by the
Administrative Committee or the Plan pursuant to this Article VIII.

     8.3 Organization of Administrative Committee.

          The Administrative Committee may elect a Chairman and a Secretary from
among its members. In addition to those powers set forth elsewhere in the Plan,
the Administrative Committee, by formal action or through its practices, may
appoint such agents, who need not be members of such Administrative Committee,
as it may deem necessary for the effective performance of its duties and may
delegate to such agents such powers and duties, whether ministerial or
discretionary, as the Administrative Committee may deem expedient or
appropriate. The Administrative Committee will act by majority vote.

36

--------------------------------------------------------------------------------

     8.4 Powers and Responsibility of Administrative Committee.

          The Administrative Committee will have complete control of the
administration of the Plan hereunder, with all powers necessary to accomplish
that purpose, including (but not limited to) the following:

     

     (a) to appoint and remove members of the Administrative Committee;

     (b) to appoint a Trustee hereunder;

     (c) to construe the Plan and to determine all questions that will arise
thereunder;

     (d) to have all powers elsewhere herein conferred upon it;

     (e) to decide all questions relating to the eligibility of employees to
participate in the Plan;

     (f) to determine the benefits of the Plan to which any Participant or
Beneficiary may be entitled;

     (g) to maintain and retain records relating to Participants and
Beneficiaries;

     (h) to prepare and furnish to Participants all information required under
federal law or provisions of the Plan to be furnished to them;

     (i) to provide directions to the Trustee with respect to methods of benefit
payment, and all other matters where called for in the Plan or requested by the
Trustee;

     (j) to engage assistants and professional advisors;

     (k) to provide procedures for determination of claims for benefits;

     (l) to amend the Plan at any time and from time to time as provided for in
Section 9.1; and

     (m) to delegate any recordkeeping or other administerial duties hereunder
to any other person or third party.

     8.5 Records of Committee.

     

     (a) Notices and Directions. Any notice, direction, order, request,
certification or instruction of the Administrative Committee to the Trustee will
be in writing signed by a member of the Administrative Committee (or such other
media or format to which the Administrative Committee and Trustee may agree).
The Trustee and every other person will be entitled to rely conclusively upon
any and all such proper notices, directions, orders, requests, certifications
and instructions received from the

37

--------------------------------------------------------------------------------


     

Administrative Committee and reasonably believed to be properly executed, and
will act and be fully protected in acting in accordance with any such directions
that are proper.

     (b) Records of Administrative Committee. All acts and determinations of the
Administrative Committee will be duly recorded by its Secretary or under his
supervision, and all such records, together with such other documents as may be
necessary for the administration of the Plan, will be preserved in the custody
of such Secretary.

     8.6 Construction of the Plan.

          The Administrative Committee will take such steps as are considered
necessary and appropriate to remedy any inequity that results from incorrect
information received or communicated in good faith or as the consequence of an
administrative error. The Administrative Committee, in its sole and full
discretion, will interpret the Plan and will determine the questions arising in
the administration, interpretation and application of the Plan. The
Administrative Committee will endeavor to act, whether by general rules or by
particular decisions, to treat all similarly-situated Participants uniformly,
unless it otherwise deems necessary. The Administrative Committee will correct
any defect, reconcile any inconsistency or supply any omission with respect to
the Plan.

     8.7 Direction of Trustee.

          The Administrative Committee will have the power to provide the
Trustee with general investment policy guidelines and directions to assist the
Trustee respecting investments made in compliance with, and pursuant to, the
terms of the Plan.

     8.8 Indemnification.

          The Administrative Committee and each member of the Administrative
Committee will be indemnified by the Participating Companies against judgment
amounts, settlement amounts (other than amounts paid in settlement to which the
Participating Companies do not consent) and expenses, reasonably incurred by the
Administrative Committee or him in connection with any action to which the
committee or he may be a party (by reason of his service as a member of the
Administrative Committee) except in relation to matters as to which the
committee or he will be adjudged in such action to be personally guilty of gross
negligence or willful misconduct in the performance of its or his duties. The
foregoing right to indemnification will be in addition to such other rights as
the Administrative Committee or each Administrative Committee member may enjoy
as a matter of law or by reason of insurance coverage of any kind. Rights
granted hereunder will be in addition to and not in lieu of any rights to
indemnification to which the Administrative Committee or each Administrative
Committee member may be entitled pursuant to the by-laws or other organizational
rules of the Controlling Company. Service on the Administrative Committee will
be deemed in partial fulfillment of an Administrative Committee member's
function as an employee or officer of the Controlling Company or any
Participating Company, if he serves in such other capacity as well.

38

--------------------------------------------------------------------------------

ARTICLE IX
AMENDMENT AND TERMINATION

     9.1 Amendments.

          The Administrative Committee will have the right, in its sole
discretion, to amend the Plan in whole or in part at any time and from time to
time; provided, any amendment that may result in significantly increased
expenses under the Plan must be approved by the Board. Any amendment will be in
writing and executed by a duly authorized member of the Administrative
Committee. An amendment to the Plan may modify its terms in any respect
whatsoever, and may include, without limitation, a permanent or temporary
freezing of the Plan such that the Plan will remain in effect with respect to
existing Account balances without permitting any new contributions; provided, no
such action may reduce the amount already credited to a Participant’s Account
without the affected Participant’s written consent. All Participants and
Beneficiaries will be bound by such amendment.

     9.2 Termination of Plan.

          The Controlling Company expects to continue the Plan but reserves the
right to discontinue and terminate the Plan at any time, for any reason. Any
action to terminate the Plan will be taken by the Board in the form of a written
Plan amendment executed by a duly authorized officer of the Controlling Company.
Such termination will be binding on all Participants and Beneficiaries.

          If the Plan is terminated, each Participant will become 100% vested in
his Account, which will be distributed in a single lump sum after the date the
Plan is terminated if and to the extent such distribution is permitted under
Code Section 409A and the regulations thereunder. Accordingly, payment of a
Participant’s benefits may be made hereunder in accordance with one of the
following:

     

     (a) termination of the Plan within twelve (12) months of a corporate
dissolution taxed under Code Section 331 or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A), as provided in Treasury Regulation
Section 1.409A-3(j)(4)(ix)(A); or

     (b) within the thirty (30) days preceding or the twelve (12) months
following a Change in Control, provided that all substantially similar
arrangements are also terminated, as provided in Treasury Regulations Section
1.409A-3(j)(4)(ix)(B); or

     (c) the termination of the Plan, provided the termination does not occur
proximate to a downturn in the financial health of the Participating Company, if
all arrangements that would be aggregated with the Plan under Treasury
Regulation Section 1.409A-1(c) are terminated, no payments other than payments
that would be payable under the terms of the Plan if the termination had not
occurred are made within twelve (12) months of the Plan termination, all
payments are made within twenty-four (24) months of the Plan termination, and no
new arrangement that would be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c) is adopted within three (3) years

39

--------------------------------------------------------------------------------


     

following the Plan termination, as provided in Treasury Regulation Section
1.409A-3(j)(4)(ix)(C).

     (d) such other events and conditions as the IRS may prescribe in generally
applicable published guidance under Code Section 409A.

          The termination of the Plan shall not adversely affect any Participant
or Beneficiary who has become entitled to the payment of any benefits under the
Plan as of the date of termination. The amount of any such distribution will be
determined as of the date of Plan termination.

     9.3 Authorization and Delegation to the Administrative Committee and
Controlling Company.

          Each Affiliate which is or hereafter becomes a Participating Company
irrevocably authorizes and empowers the Administrative Committee and the Board
to:

     

     (a) amend or terminate the Plan without further action by the Participating
Company as provided in Sections 9.1 and 9.2; and

     (b) perform such other acts and do such other things as the Administrative
Committee and the Board are expressly directly authorized or permitted to
perform or do in the Plan.

40

--------------------------------------------------------------------------------

ARTICLE X
MISCELLANEOUS

     10.1 Taxation.

          It is the intention of the Controlling Company that the benefits
payable hereunder will not be deductible by the Participating Companies nor
taxable for federal income tax purposes to Participants or Beneficiaries until
such benefits are paid by the Participating Company, or the Trust, as the case
may be, to such Participants or Beneficiaries. Each Participant will be taxed
for purposes of the Federal Insurance Contributions Act (“FICA”) as of the later
of (i) the date that contributions are credited to the Participant’s Accounts;
and (ii) the date that such amounts become vested. When benefits are paid
hereunder, it is the intention of the Controlling Company that they will be
deductible by the Participating Companies under Code Section 162.

     10.2 No Employment Contract.

          Nothing herein contained is intended to be nor will be construed as
constituting a contract or other arrangement between a Participating Company and
any Participant to the effect that the Participant will be employed by the
Participating Company for any specific period of time.

     10.3 Headings.

          The headings of the various articles and sections in the Plan are
solely for convenience and will not be relied upon in construing any provisions
hereof. Any reference to a section will refer to a section of the Plan unless
specified otherwise.

     10.4 Gender and Number.

          Use of any gender in the Plan will be deemed to include all genders
when appropriate, and use of the singular number will be deemed to include the
plural when appropriate, and vice versa in each instance.

     10.5 Assignment of Benefits.

          The right of a Participant or his Beneficiary to receive payments
under the Plan may not be anticipated, alienated, sold, assigned, transferred,
pledged, encumbered, attached or garnished by creditors of such Participant or
Beneficiary, except by will or by the laws of descent and distribution and then
only to the extent permitted under the terms of the Plan.

     10.6 Legally Incompetent.

          The Administrative Committee, in its sole discretion, may direct that
payment to be made to an incompetent or disabled person, whether because of
minority or mental or physical disability, be made instead to the guardian of
such person or to the person having custody of such

41

--------------------------------------------------------------------------------

person, without further liability on the part of the Participating Company for
the amount of such payment to the person on whose account such payment is made.

     10.7 Governing Law.

          The Plan will be construed, administered and governed in all respects
in accordance with applicable federal law (including ERISA) and, to the extent
not preempted by federal law, in accordance with the laws of the State of North
Carolina. If any provisions of this instrument will be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof will continue to be fully effective.

     10.8 Exclusive Benefit.

          The benefits payable hereunder will be the exclusive benefit payable
to any Participant under the Plan.

42

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Controlling Company has caused the Plan to be
executed by its duly authorized officer this 9th day of December, 2008,
effective as of January 1, 2005.

RUDDICK CORPORATION    By:        Title:     


43

--------------------------------------------------------------------------------

EXHIBIT A

PARTICIPATING COMPANIES
(See Section 1.37)

Company Names   Effective Date   American and Efird, Inc. August 16, 2002 Harris
Teeter, Inc. August 16, 2002


A-1

--------------------------------------------------------------------------------